 


 HCON 149 ENR: Directing the Clerk of the House of Representatives to make certain corrections in the enrollment of H.R. 4174.
U.S. House of Representatives
2018-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fifteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. CON. RES. 149 
 
 
December 22, 2018 
Agreed to 
 
CONCURRENT RESOLUTION 
Directing the Clerk of the House of Representatives to make certain corrections in the enrollment of H.R. 4174. 
 
 
That in the enrollment of the bill H.R. 4174, the Clerk of the House of Representatives shall make the following corrections: (1)Page 2, beginning line 13, strike has the meaning given the term Executive agency under section 105 and insert means an agency referred to under section 901(b) of title 31.  
(2)Page 19, line 13, insert for data that does not concern monetary policy after open data plan. (3)Page 32, beginning line 6, strike career and all that follows through title 5) and insert nonpolitical appointee employee. 
 
Clerk of the House of Representatives.Secretary of the Senate. 
